Citation Nr: 0021023	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-02 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized private inpatient hospital care administered 
from December 29, 1997, to January 4, 1998.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from January 1973 to 
August 1995.  

This matter arises from a January 1998 decision by the 
Department of Veterans Affairs Consolidated Network 
Authorization Office at Fort Harrison, Montana, which denied 
the veteran reimbursement or payment for unauthorized 
inpatient care at a private medical facility for the period 
beginning December 29, 1997, and ending January 4, 1998.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
certified to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


FINDINGS OF FACT

1.  Without prior authorization from VA, the veteran received 
private inpatient medical treatment for the period beginning 
December 29, 1997, and ending January 4, 1998.

2.  The private medical care rendered to the appellant from 
December 29, 1997, to January 4, 1998, was for a service-
connected disability, and was of such a nature that delay 
would have been hazardous to his life and his health.  

3.  VA medical facilities were not feasibly available to the 
appellant for the private medical treatment that he received 
for coronary artery disease from December 29, 1997, to 
January 4, 1998.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private 

hospital care from December 29, 1997, to January 4, 1998, 
have been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 
38 C.F.R. §§ 17.120, 17.121 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking payment or reimbursement for the cost 
of inpatient hospital care administered without prior VA 
authorization at a non-VA medical facility from December 29, 
1997, to January 4, 1998.  He contends that VA should 
indemnify him against the cost of medical expenses that he 
incurred as a result of such treatment because; (1) his 
initial admission was the result of a medical emergency, and 
(2) VA medical facilities were not feasibly available to him 
because his transfer from a private medical facility to a VA 
medical facility would have been hazardous to his life and 
his health.  

The facts of this case are as follows.  The veteran was 
admitted to a private hospital on an emergency basis on 
December 29, 1997, complaining of chest pain.  Cardiac 
catheterization revealed critical coronary artery disease 
with a subtotal occlusion of the proximal left anterior 
descending coronary artery, with significant narrowing of 
other coronary arteries.  The veteran initially was placed on 
intravenous Nitroglycerin and Heparin therapy, and surgical 
consultation was obtained.  Two days later, the veteran 
underwent quintuple coronary artery bypass grafting.  
Following surgery, the veteran experienced some transient 
atrial arrhythmias which were easily controlled.  The veteran 
soon was ambulating, and was feeling well when he was 
discharged on January 4, 1998.  Following the veteran's 
hospitalization, one of his attending physicians submitted a 
statement outlining the foregoing.  The physician also 
indicated that, in his opinion, the veteran had "high risk 
anatomy requiring continuous therapy...until such time that 
surgery could be 

performed.  To have moved [the veteran] to another similar 
institution posed a significant risk of infarction and death.  
For this reason...he could not be safely transported to a VA 
Medical Center for definitive evaluation and therapy."  

The question presented is whether the appellant was entitled 
to unauthorized medical treatment at a non-VA medical 
facility from December 29, 1997, to January 4, 1998.  See 
38 U.S.C.A. § 1728(a)(1)-(3); 38 C.F.R. §§ 17.120, 17.121.  
If so, he would be entitled to payment or reimbursement for 
the cost of such treatment, notwithstanding that it was 
incurred without prior VA authorization.  However, to be 
entitled to this benefit, it must be demonstrated that a 
medical emergency of such a nature existed that delay in 
treatment would have been hazardous to the appellant's life 
or health, and that VA or other Federal facilities were not 
feasibly available at the time the treatment was 
administered.  Id.  As previously noted, the veteran contends 
that both circumstances were present.  His contentions are 
supported by the record.  

The report of the veteran's initial hospitalization on 
December 29, 1997, indicates that he was experiencing chest 
pain with unstable angina.  He then received comprehensive 
treatment, to include coronary artery bypass grafting for 
what later was determined to be a service-connected 
disability.  See 38 U.S.C.A. § 1728(a)(2)(A).  Although not 
part of the appellate record, apparently it was determined by 
a VA physician that the veteran could have been transported 
to a VA facility following stabilization of his 
symptomatology on December 29, 1997.  It appears that the 
assumption was that the veteran could have been treated by a 
fee-basis cardiologist at the nearest VA medical center.  
However, this conclusion is not supported by any accompanying 
rationale.  In contrast, the attending physician at the 
private hospital in which the veteran's surgery was performed 
has given a detailed explanation concerning why, in his 
opinion, the veteran could not safely have been discharged 
from that facility prior to January 4, 1998.  Under the 

circumstances, the Board finds that the record, as 
constituted, supports the conclusion that Federal facilities 
were not feasibly available to furnish the treatment that the 
veteran required, to include coronary artery bypass surgery, 
during the time period in question.  Given that the veteran 
was treated for a service-connected disability, and because 
the care rendered was during a medical emergency of such 
nature that delay would have been hazardous to the veteran's 
life or health, the Board finds that VA should indemnify the 
appellant for expenses incurred as a result of care received 
at a non-VA medical facility from December 29, 1997, to 
January 4, 1998.  This is so, notwithstanding that the 
veteran's condition remained relatively stable throughout 
that period of hospitalization; this alone does not discount 
the possibility that he would have been exposed to 
significant risk of infarction or death had he been moved 
from that hospital to another facility at that time.  


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized non-VA medical care administered from December 
29, 1997, to January 4, 1998, is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




 

